Citation Nr: 1425729	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to May 1986, with subsequent service in the National Guard.

This matter comes before the Board of Veteran's Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, VT.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1996, the RO denied the Veteran's claim of entitlement to service connection for hearing loss; the decision was not appealed and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the July 1996 RO decision is existing evidence that was previously submitted and considered. 


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied entitlement to service connection for hearing loss is a final decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for hearing loss has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  Id.  

Here, the Veteran was sent a June 2010 notice letter that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Significantly, the notice letter complied with Kent in that it told the Veteran when and why his prior claim of service connection for hearing loss was denied, and defined new and material evidence.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service medical records.  The Board acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his claim to reopen.  With respect to this claim, however, unless new and material evidence is submitted, the duty to assist a claimant does not include a VA examination.  38 C.F.R. § 3.159(c)(4)(iii). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  

II. Claim to Reopen

In a July 1996 decision, the RO denied entitlement to service connection for hearing loss.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, the July 1996 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

The evidence at the time of the July 1996 decision showed the Veteran had a current hearing loss disability that he believed was related to working on aircraft while "running [the] flight line" in the military in 1983.  The evidence included service treatment records and January, March and April 1996 post-service medical evidence from private medical records, National Guard treatment records, and VA medical records.  Although current hearing loss was shown, the claim was denied because the RO found no competent evidence relating the current hearing loss to the Veteran's military service.  

The evidence contained in the claims file after the July 1996 decision consists of duplicate 1996 private, National Guard and VA medical records, and the Veteran's repeated contentions that he believes his hearing loss is related to his military service, specifically to working on aircraft while running the flight line in 1983.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

As set forth above, the 1996 medical evidence associated with the claims file since the July 1996 rating decision is duplicate evidence that was previously considered.  To the extent that the Veteran submitted new statements again alleging that he believes his hearing loss is related to serving on the flight line, these statements are cumulative and redundant of evidence considered in the July 1996 rating decision.  Although the Veteran's representative notes in a March 2014 letter that the Veteran's service treatment records reflect that he complained of left ear pain in February 1986, this is not "new" evidence as the Veteran's service treatment records were considered in the July 1996 rating decision.  New arguments based on the same evidence of record at the time of the previous final denial do not constitute new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  There is no new evidence related to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

In sum, the evidence added to the record since the July 1996 rating decision is cumulative of the evidence previously considered by the RO at that time and therefore is not new.  38 C.F.R. § 3.156(a).  As such, the Veteran's claim is not reopened and the appeal is denied.


ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


